Title: To Thomas Jefferson from Rufus Easton, 17 October 1807
From: Easton, Rufus
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                on or before 17 Oct. 1807
                            
                        
                        The statement which Major Bruff made to the Government of my knowing something of the views of Burr was communicated to General Wilkinson at New Orleans—and he by letters sent to this place has
                            attempted to use this circumstance as a token of his innocence and aimed it to prejudice me—General Clarke called on me for a statement which I diclined giving him, because I knew nothing
                            that would answer any one of the queries sent to him by Mr. Rodney the Attorney General and because I had received a
                            letter from Mr. Granger on the same subject which I have duly and truly answered and that under the solemn obligations of
                            an oath—General Wilkinson received a letter from Daniel Clark of New Orleans in the fall of the year of 1805 informing
                            him that the report of Burrs conspiracy against the Spanish provinces had come out and that it was reported that he
                            (Clarke) was concerned in the project and on account of his commercial relations with those provinces beggd of General
                            Wilkinson that the report might be contradicted—This letter was given by Genl. Wilkinson to Doctor Browne as he says to copy and then to forward it to Colo. Burr—which he did—and an answer; an open letter;
                            came in answer from Burr to Wilkinson partly in cipher—this was the first knowledge Doctor Browne had of their
                            correspondence in cipher—the key to which was by the General explained to be such as nobody could ever find out but
                            himself and Burr—A  circle with a dot in the center represented the President and, other
                            characters, the heads of department—Burr and Wilkinson purchased each a pocket dictionary—paged them exactly alike and numbered all the words in each column alike—so that the
                            (cipher in) figures represented the page and line where the word was to be found in their
                            dictionaries—
                        Several letters of the same kind were known to have passed between Col. Burr and General Wilkinson afterwards
                            as the letters of Burr to Wilkinson were open and came under cover to Doctr. Browne—
                        Without the dictionary no person (even Genl. Wilkinson himself) could decipher them.
                        Deeming the testimony of Colo. Kibby (and that of others which by process may be had) to be important to the
                                
                                end of justice I have already transmitted it—
                        It is prophesied that General Wilkinson will come out clean—if so there will be more
                            joy over one who has repented than ninety and nine that need no repentance. 
                  With great respect Your Obedt. servant
                        
                            R. Easton
                            
                        
                    